    Case:21-13328-MER Doc#:93 Filed:07/21/21        Entered:07/21/21 13:10:07 Page1 of 1
           UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                     Minutes of Proceeding

 July 21, 2021                                            Honorable Michael E. Romero, Presiding
                                                                                   Courtroom C
 In re:
                                                                         Case No. 21-13328 MER
 SUMMIT FAMILY RESTAURANTS INC
 Debtor                                                                                  Chapter 11

 Appearances:

 Debtor           Summit Family Restaurants     Counsel      Jonathan Dickey/Ron Dowdy
                  Inc
 Trustee          U.S. Trustee                  Counsel
 Subchapter V                                   Counsel
 Trustee          Trustee                                    Christopher Simpson
 Creditor         Landlord                      Counsel      Chris Dawes/ Heather Ries
 Creditor         Save Casa Bonita, LLC         Counsel      Matt Skeen, Jr.
 Creditor         6715 W. Colfax, LLC           Counsel      Patrick F. Keery
 Creditor         HKM Employment                Counsel      Jesse Fishman

Proceedings: Status and Scheduling Conference


Orders:
Administrative claim: This matter is set for an evidentiary hearing on August 25, 2021, at
10:00 a.m. A separate scheduling order will enter.

The parties shall brief the issue of Subchapter V eligibility, with the creditor’s opening
brief due on July 27, 2021, and the Debtor’s response brief due on August 2, 2021.

                                                    BY THE COURT:
                                                    KENNETH S. GARDNER, CLERK


                                                    By: _/s/ Sabrina Worsham
                                                         Deputy Clerk
